DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims do not particularly point out and distinctly claim the invention, in that scope of invention has not been sufficiently defined, making the boundaries of the scope of claim language unclear.  See MPEP 2173.  The claims lack sufficient structural and/or functional language required to clearly define the scope of a distinct operable invention.  Some examples of this lack of sufficient structural and/or functional language are directed to the following: (claim 1) in line 1, “to ameliorate barricading” is unclear and not fully understood in that it is unclear exactly what type of ameliorating of barricading is being referred to in the context of the claim language (additionally, the claim as a whole does not clarify what is being ameliorated and how); (claim 1) in “only being configurable to the activated configuration by an authorized user”, it is unclear and not understood in the context of the claim language, how, in what way, and by what means such a function is achieved (this issue also exist in claims 2, 6, 20, and 21); (claim 14) “inaccessible when in the stowed configuration” is not fully understood in the context of the claim language (how, in what way, and by what means is such a function achieved?); claim 15 is generally unclear and not fully understood. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walls, US Patent 5,403,047.  As in claim 1, a door handle assembly configured to ameliorate barricading, the door handle assembly comprising an integrated auxiliary door handle (which at least broadly may include (18 or 37) for use in an emergency, the 5auxiliary door handle broadly considered as being configurable between a stowed configuration and an activated configuration, the auxiliary door handle being operable to operate a lock when in the activated configuration and inoperable when in the stowed configuration, the auxiliary door handle, as best understood, only being configurable to the activated configuration by an authorized user; and wherein the auxiliary door handle is configured to override a primary 10door handle (such as 16 or 20) to operate the lock, the primary door handle being configured to operate the lock in normal, non-emergency use.   As in claim 2, the auxiliary door handle is, as best understood, configurable to the activated configuration only when activated by an activation element 15associated with the authorized user.  As in claim 3, the auxiliary door handle is configured to be activatable by at least one of a mechanical activation element and an electronic activation element.   As in claim 6, the auxiliary door handle is, as best understood, only accessible for gripping by the authorized user to operate the lock when the auxiliary door handle is in the activated configuration.  As in claim 7, the auxiliary door handle comprises what may be broadly considered a pull lever-handle, configured to operate the lock by the auxiliary door handle being pulled in a downwards direction.
The method of claim 20 is inherent to the design.
Claims 21 and 22 are met by Walls as discussed in the above rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Walls.
Regarding claim 4, although an electronic activation element is not disclosed, the examiner serves Official Notice that the use of electronic activation elements is very old and well known in the art of lock/latch arrangements of the type disclosed in Walls, for the purpose of controlling the lock/latch by automation.  It would have been obvious at the effective filing date of the present application to have included such a modification, for the purpose of controlling the lock/latch by automation, as well known in the art.
Regarding claim 5, the mechanical activation element comprises a key (for 85, as conventional) receivable in a keyway 85.  However, the electronic activation element comprising a contactless electronic activation element is not shown.  However, the examiner serves Official Notice that the use of contactless electronic actuation is very old and well known in the art of such lock/latch devices, for the purpose of operating a lock or latch device without the need of manual operation.  It would have been obvious at the effective filing date of the present invention to have modified the device of Walls in this way, for the purpose of operating a lock or latch device without the need of manual operation.
  Regarding claim 13, although such a range of operational torque is not explicitly disclosed, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of present application was made to have made such a modification, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Such a modification is not critical to the design and would have produced no unexpected results.  One reason for the additional torque may be to reduce the possibility of accidental activation of the handle and thereby the lock/latch, or to act as a mild deterrent to use of the handle.  
Regarding claims 14-16, as best understood, when 85 is in the locked configured, the prior art element performs the function specified in the claim in at least substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well.  It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well. In addition, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable have each been held as being obvious to one having ordinary skill in the art.  Further, (e) it would be obvious to try such a modification, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success has been held as obvious.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Allowable Subject Matter
Claims 8-12, as best understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675